Citation Nr: 0911578	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-23 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for sarcoidosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
National Guard from September 1996 to December 2001.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision, which, in part, 
denied claims of service connection for asthma and 
sarcoidosis, including as secondary to diesel fumes.  
 
In June 2007, a Travel Board hearing was held before the 
undersigned.  A transcript of the proceedings has been 
associated with the claims file.  
 
The Board remanded this case to the RO for further 
evidentiary development.  It now returns for appellate 
review.  


FINDINGS OF FACT

1.  The Veteran's asthma is not related to service. 

2.  The Veteran's sarcoidosis is not related to service.  


CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Sarcoidosis was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§  1101, 1110, 1111, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claims of service 
connection for asthma and sacroidosis.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in October 2004 the second and third elements 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  Failure to provide pre-
adjudicative notice of any of the notice elements is presumed 
to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 
881 (2007).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Id., at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The October 2004 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA and provided examples of the types of 
evidence, both medical and lay, that could be submitted.  The 
Board concludes that a reasonable person could be expected to 
understand what is needed to substantiate his claim.  See 
Quartuccio.  Additionally, the November 2007 letter provided 
the Veteran with fully compliant notice.  Although this 
letter was not sent prior to initial adjudication of the 
Veteran's claims, this was not prejudicial to him, since he 
was subsequently provided thirteen months to respond with 
additional argument and evidence, the claim was 
readjudicated, and an additional supplemental statement of 
the case (SSOC) was provided to the Veteran in December 2008.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file to the extent possible.  
Private medical records identified by the Veteran have been 
obtained, to the extent possible.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

Not all of the Veteran's service medical records from his 
period of service are available.  Inasmuch as the Veteran was 
not at fault for the loss of these records, VA is under 
heightened obligation to assist the Veteran in the 
development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  This heightened obligation includes searching 
for alternative medical records.  Moore v. Derwinski, 1 Vet. 
App. 401 (1991); see also Cromer v. Nicholson, 455 F.3d 1346 
(2006).  The RO has undertaken the required procedures to 
reconstruct the Veteran's records from alternative sources, 
including requests to the NPRC, unit records and requests to 
the facility where the Veteran alleges he was treated during 
service.  All relevant records that could be located have 
been associated with the file.  The Board finds that the duty 
to assist is discharged.  It is also notable that the Veteran 
has indicated that he did not seek treatment from the Army 
during his National Guard service but instead sought private 
treatment, and identified records have been obtained to the 
extent possible. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
veteran's claim because there was no evidence, other than his 
own lay assertion, that " 'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II.	Service Connection

The Veteran contends that he has asthma and sarcoidosis as a 
result of in-service exposure to hazardous fumes.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime after December 
31, 1946, and sarcoidosis becomes manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21) and (24)(West 2002); 38 C.F.R. § 3.6(a) and (d).  
ACDUTRA includes full-time duty performed for training 
purposes by members of the National Guard of any state, under 
38 U.S.C §§ 316, 502, 503, 504 or 505; 38 U.S.C.A. § 101(22); 
38 C.F.R. § 3.6(c)(3).  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  Thus, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury 
incurred or aggravated while performing INACDUTRA.  38 C.F.R. 
§ 101(24), 106.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Private medical records show that the Veteran has current 
disabilities of asthma and sarcoidosis, thereby satisfying 
the first element of service connection.  See Hickson, supra.  
Thus, the Board now turns to the evidence of in-service 
incurrence of the Veteran's asthma and sarcoidosis.  

The Veteran's service treatment records on file do not show 
complaints, diagnoses or treatment for asthma or sarcoidosis.  
The service treatment records make reference to a medical 
examination and medical evaluation board that was to occur 
for the Veteran's asthma.  There are no records relating to 
this review board or to any respiratory problems.  As 
provided above, the RO made numerous requests to obtain these 
files but to no avail.  The Veteran was notified in February 
2005 of the inability to obtain these records and requested 
to supplement the claims file with copies of service records 
in his possession.  The Veteran did not respond or submit 
copies of such records.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991).  As such, the Board is constrained to use the 
medical records associated with the claims file and the 
service treatment records are silent as to any treatment, 
diagnosis or complaints of asthma or sarcoidosis.  

The pertinent inquiry here is whether the Veteran's current 
asthma and sarcoidosis (disease processes not injuries) have 
been medically related to any period of ACDUTRA during his 
National Guard Service.  The Board concludes it has not.

Private medical records evince treatment for respiratory 
problems starting from November 2000 onward.  A March 2001 x-
ray report shows interstitial markings consistent with 
sacroidosis.  At that time, his private treating physician 
diagnosed the Veteran with asthma and sarcoidosis and treated 
with medication.  These records also show recurrent 
complaints for chest pain, shortness of breath, wheezing, and 
coughing.  During this timeframe, the Veteran was treated for 
various bouts of bronchitis, sinusitis, and upper respiratory 
infections, in addition to being treated for asthma and 
sarcoidosis.  Despite extensive treatment for respiratory 
problems, these records are silent as to any opinion or 
reference that his asthma or sarcoidosis was related to his 
National Guard service which generally involved a commitment 
of one weekend a month and ACDUTRA for two weeks per year.  

The Veteran contends that he was exposed to diesel fumes 
mixed with rocket exhaust which caused damage to his lungs 
and caused many respiratory problems.  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptoms currently and that he was 
injured during service.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board has considered the Veteran's statements that he 
suffered with respiratory problems while in the military and 
thereafter and these problems were the result of his 
discharge from service.  The Board accepts the Veteran's 
recollection of in-service exposure to fumes.  However, the 
Veteran's claims fail based upon the lack of medical nexus 
associating any in-service fume exposure to a current 
disability.  There must be some evidence of a nexus to 
service.  Even accepting the Veteran's allegations, no 
medical professional has ever linked his current asthma or 
sarcoidosis to service.

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claims.  As such, the 
benefit-of-the-doubt rule does not apply, and the claims for 
service connection for sarcoidosis and asthma must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

 



ORDER

Entitlement to service connection for asthma is denied.

Entitlement to service connection for sarcoidosis is denied.  




____________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


